Citation Nr: 0409158	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-19 588	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1992).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.  He died in July 2001.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision by the 
St. Paul, Minnesota, Regional Office and Insurance Center 
(RO&IC) of the Department of Veterans Affairs which denied 
the appellant's claim for Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause 
of the veteran's death or pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1992).  

As a preliminary matter, the procedural history of this case 
requires that the Board address the question of whether a 
substantive appeal as to the issue of entitlement to service 
connection for the cause of the veteran's death was timely 
filed.  Under the law, an appeal is initiated by the filing 
of a notice of disagreement and completed by the filing of a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2003).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  The filing of a 
substantive appeal is subject to time limits.  A substantive 
appeal must be filed within 60 days from the date of mailing 
of the SOC or supplemental statement of the case, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b)(c) (2003).  

The deadline for the appellant to file a substantive appeal 
as to both issues on appeal was July 5, 2003.  The 
appellant's VA Form 9 was postmarked on July 5, 2003, but 
listed only the § 1318 issue.  Later that month, her 
representative at the RO submitted a statement dated July 25, 
2003, in lieu of VA Form 646 (Statement of Accredited 
Representation in Appealed Case), that addressed both issues.  
A brief filed by the Disabled American Veterans national 
representative in Washington likewise addressed both issues.  

Although a timely substantive appeal as to the cause of death 
issue is not of record, the United States Court of Appeals 
for Veterans Claims (CAVC) has held that the Board may waive 
the timely filing of a substantive appeal.  Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996).  In accordance with the holding in 
Beyrle, and in recognition of the fact that the presentations 
by the Disabled American Veterans indicate an intent by the 
appellant to pursue an appeal as to the cause of death issue, 
the Board waives the filing of a timely substantive appeal as 
to that matter  

The appeal as to this matter is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The adjudication of the present appeal is subject to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, effective November 9, 2000, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

In particular, the VCAA requires that VA notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  VA 
must also advise a claimant which evidence the claimant must 
supply and which evidence the VA will obtain on his or her 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the RO&IC has not furnished the 
appellant a VCAA notice letter that satisfies that applicable 
requirements.  The Board concludes that a remand is required 
in this case in order to accord the RO&IC an opportunity to 
furnish the appellant a VCAA notice letter and provide any 
additional VA assistance required to comply with the VCAA.  





The veteran died in July 2001 due to metastatic 
adenocarcinoma of the lung.  At the time of his death, 
service connection was in effect for grand mal seizures for 
which an 80 percent schedular rating had been in effect since 
October 1998.  The grant of service connection was based on a 
determination that postservice seizures were related to 
oxygen deprivation associated with participation in medical 
experiments in service that simulated high altitude flying 
conditions.  A total compensation rating based on individual 
unemployability (TDIU) had also been in effect since October 
1998.  

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the 
appellant's representative, in his July 2003 presentation, 
argued that the service-connected seizure disorder was a 
contributory cause of death within the meaning of 38 C.F.R. 
§ 3.312 (2003) since the veteran may have experienced a 
seizure that hastened his death.  The RO&IC has not 
adequately developed the evidence as to whether there is a 
basis for the granting of direct or secondary service 
connection for adenocarcinoma or whether adenocarcinoma may 
have constituted a contributory cause of death, as contended 
by the appellant.  These matters must be fully developed in 
accordance with the VCAA before the appeal can proceed, 
including procurement of pertinent medical records and any 
medical opinions deemed necessary.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should also ensure that 
all actions necessary to satisfy the VA 
duty to assist pursuant to the VCAA, 
including procurement of records and of 
all necessary medical opinions.  

Thereafter, VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

4.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the issues on appeal.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


